Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.
Applicant’s election without traverse of Invention group I (claims 1-16, 18-20) and species B (Figs. 4-7, claims 1-7, 9-20) is acknowledged.
Pending claims 1-7, 9-16, 18-20 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 6, 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
laminar" in claim 4 is a relative term which renders the claim indefinite.  The term "laminar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no description in the specification providing any guideline to determine what range or parameter need to be considered for laminar flow versus turbulent flow. It is not known what kind of flow (pressure/velocity) would be considered laminar.

Claim 6 recites “comprising plural outlets” in addition to “an outlet” previously defined in line 5 of claim 1. It is unclear if “an outlet” in claim 1 is part of the “plural outlets” of claim 6, or they are different structures. As best understood, the language in claim 6 should clearly specify “wherein the outlet comprises a plurality of outlets openings” for clarity and consistency of the claim scope. Claim 7 is indefinite due to its dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 10, 13, 15, 16, 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guljas (US 2706527).
Re claim 1, Guljas discloses an inert gas distribution system nozzle (80, figs. 3-4), the nozzle comprising: 
an inlet (at 84) configured to receive a fluid, a flow path (through 40 and 90) extending from the inlet, and an outlet (104) configured to receive the fluid from the flow path and expelling the fluid from the nozzle, wherein the flow path comprises a chamber (100) and a passage (passage around 108), the chamber being located between the inlet and the passage (see fig. 4), and wherein a cross-sectional area of the passage normal to the flow path is less than a cross- sectional area of the chamber normal to the flow path (see fig. 4).

Re claim 4, Guljas discloses the nozzle according to claim 1, wherein the cross- sectional area of the passage (around 108) is configured to promote laminar flow of the fluid (passage is smooth which promote laminar flow).
 

Re claim 5, Guljas discloses the nozzle according to claim 1, wherein the cross- sectional area of the chamber (100) is configured to permit the fluid to form a mist (since the chamber has the structure as defined in the claim, warm steam can flow through the chamber to form a mist), and the cross- sectional area of the passage is configured to 

Re claim 6, Guljas discloses the nozzle according to claim 1, comprising plural outlets (104) for expelling the fluid from the nozzle (see fig. 4).

Re claim 7, Guljas discloses the nozzle according to claim 6, wherein each of the outlets (104) is configured to receive the fluid from the passage (around 108).

Re claim 9, Guljas discloses the nozzle according to claim 1, comprising a first part (40, 90) defining a cavity (inside 40, 90), and a second part (102) that is attached (via threads 106) or attachable to the first part (see fig. 4) and comprises a protrusion (108), wherein, when the first part is attached to the second part (see fig. 4), the protrusion protrudes into the cavity (at 100) so that: the chamber (100) is defined by and between the first part (40, 90) and a distal end (of 108) of the protrusion, and the passage (around 108) is defined by and between the first part (40, 90) and a side (annular surface of 108) of the protrusion.
 
Re claim 10, Guljas discloses the nozzle according to claim 9, wherein when the first part (40, 90) is attached to the second part (102), the passage encircles the protrusion (108; see fig. 4).



Re claim 15, Guljas discloses the nozzle according to claim 1, comprising a flange (thread at upstream part of 40) for attaching to an upstream part of the inert gas distribution system with the inlet in fluid communication with the upstream part (claim language “for attaching to an upstream part…” is addressed as a limitation of intended use indicating a capability to attach to the upstream part, without positively reciting the “upstream part”).

Re claim 16, Guljas discloses a nozzle (see fig. 4) for an inert gas distribution system, the nozzle comprising: an inlet (in 40) configured to receive fluid from a supply of fluid, a chamber (100) configured to receive the fluid from the inlet and dimensioned relative to the inlet to permit the fluid to expand to form a mist (warm steam can expand and become a mist at 100), and at least one passage (around 108) configured to receive the fluid from the chamber and dimensioned relative to the chamber to promote condensing of the mist (structure of the nozzle can be cooled to condense steam/mist), wherein the, or each, of the at least one passage (around 108) comprises an outlet (104) to emit the fluid from the nozzle.

Re claim 18, Guljas discloses an inert gas distribution system (fig. 4 shows nozzle that can be used for inert gas distribution for an aircraft) for an aircraft, the .


Claim(s) 1, 3-7, 9-12, 15, 16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frempter (US 3784101).
Re claim 1, Frempter discloses an inert gas distribution system nozzle (fig. 1 shows a nozzle structure that can distribute inert gas, either by itself or mixed with liquid), the nozzle comprising: 
an inlet (upstream of 15) configured to receive a fluid, a flow path (through 15 and 11) extending from the inlet, and an outlet (openings at 14) configured to receive the fluid from the flow path and expelling the fluid from the nozzle, wherein the flow path comprises a chamber (inside 15) and a passage (34), the chamber being located between the inlet and the passage (see fig. 1), and wherein a cross-sectional area of the passage (34) normal (horizontal, relative to 24, 34) to the flow path is less than a cross- sectional area of the chamber (inside 15) normal (horizontal, relative vertical path) to the flow path.

Re claim 3, Frempter discloses the nozzle according to claim 1, wherein a length of the passage (34) is at least 80% of a length of the chamber (see fig. 1, axial length of 34 is greater than 80% of entire length of chamber inside 15).


 

Re claim 5, Frempter discloses the nozzle according to claim 1, wherein the cross- sectional area of the chamber is configured to permit the fluid to form a mist (warm steam can flow through the chamber to form a mist), and the cross- sectional area of the passage is configured to promote condensing of the mist (cooling can occur while fluid flow through passage 34 and promote condensing the mist).

Re claim 6, Frempter discloses the nozzle according to claim 1, comprising plural outlets (plural downstream openings formed by 22; see fig. 2) for expelling the fluid from the nozzle (see fig. 1).
Re claim 7, Frempter discloses the nozzle according to claim 6, wherein each of the outlets (at 22) is configured to receive the fluid from the passage (34).

Re claim 9, Frempter discloses the nozzle according to claim 1, comprising a first part (11, 15) defining a cavity (inside 15), and a second part (16, 30) that is attached or attachable to the first part and comprises a protrusion (30), wherein, when the first part is attached to the second part (see fig. 1), the protrusion protrudes into the cavity (30 protrude into interior of 11, 15) so that: the chamber is defined by and between the first 
 
Re claim 10, Frempter discloses the nozzle according to claim 9, wherein when the first part is attached to the second part, the passage (34) encircles the protrusion (30).

 	Re claim 11, Frempter discloses the nozzle according to claim 9 wherein, when the first part (11, 15) is attached to the second part (30), the distal end of the protrusion faces the inlet (upstream opening of 15) across the chamber.

Re claim 12, Frempter discloses the nozzle according to claim 9, wherein the first part (11, 15) defines the inlet and the second part (16, 30) defines the outlet or outlets (22).

Re claim 15, Frempter discloses the nozzle according to claim 1, comprising a flange (one of the thread at the upstream end of 15) for attaching to an upstream part of the inert gas distribution system with the inlet in fluid communication with the upstream part (claim language “for attaching to an upstream part…” is addressed as a limitation of intended use indicating a capability to attach to the upstream part, without positively reciting the “upstream part”).



Re claim 18, Frempter discloses an inert gas distribution system (fig. 1 shows nozzle that can be used for inert gas distribution for an aircraft) for an aircraft, the system comprising at least one nozzle (shown in fig. 1) according to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frempter.
 Re claim 2, Frempter discloses the nozzle according to claim 1, but fails to teach the cross-sectional area of the passage 34 is less than 10% of the cross-sectional area of the chamber (upstream of 30).
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the cross-sectional area of the passage 34 being less than 10% of the cross-sectional area of the chamber since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the benefit would be to gently increase the flow velocity of the fluid through the passage for a faster but smooth flow.


Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frempter in view of Guljas.

	However, Guljas shows a nozzle structure where the cross- sectional area of the chamber 100 normal to the flow path is larger than a cross-sectional area of the inlet (opening at 84) normal to the flow path (from 40 to 104), where cross sectional area of  the inlet opening at 84 is significantly smaller than that of the chamber.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the cross- sectional area of the chamber normal to the flow path is larger than a cross-sectional area of the inlet normal to the flow path (claim 13), the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber (claim 14), since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, smaller inlet allows the flow pressure to be reduce for desired discharge flow and longevity of the nozzle structure. 

Claims 2, 3, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guljas.
 Re claim 2, Guljas discloses the nozzle according to claim 1, but fails to explicitly teach the cross-sectional area of the passage (around 108) is less than 10% of the cross-sectional area of the chamber (100).
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the cross-sectional area of the passage being less than 10% of the cross-sectional area of the chamber since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the benefit would be to gently increase the flow velocity of the fluid through the passage for a faster but smooth flow.

Re claim 3, Guljas discloses the nozzle according to claim 1, but does not explicitly teach a length of the passage (around 108) is at least 80% of a length of the chamber (100).
However, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a length of the passage (around 108) is at least 80% of a length of the chamber (100) since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, the benefit would be to gently increase the flow velocity of the fluid through the passage for more efficient but smooth discharge.

Re claims 13-14, Guljas discloses the nozzle according to claim 1, but fails to teach the cross- sectional area of the chamber (100) normal to the flow path is larger than a cross-sectional area of the inlet normal to the flow path (claim 13), wherein the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber (claim 14).
	However, Guljas shows a nozzle structure where the cross- sectional area of the chamber 100 normal to the flow path is larger than a cross-sectional area of the inlet 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the cross- sectional area of the chamber normal to the flow path is larger than a cross-sectional area of the inlet normal to the flow path (claim 13), the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber (claim 14), since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case, smaller inlet allows the flow pressure to be reduce for desired discharge flow and longevity of the nozzle structure. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 20140110137) in view of Frempter.
Re claim 19, Ribarov discloses an aircraft (par. 7) comprising the inert gas distribution system (88 with outlets 68, 70, 72) but fails to teach nozzle details defined in claim 18.
Frempter discloses system with a nozzle defined in claim 18. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ribarov to incorporate 

Re claim 20, Ribarov, as modified, discloses the aircraft of claim 19, comprising a reservoir (74, 76, 78) configured to store fuel (see fig. 1), wherein the or each outlet of the nozzle (as modified in view of Frempter) is in fluid communication with the reservoir (see fig. 1).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 20140110137) in view of Guljas.
Re claim 19, Ribarov discloses an aircraft (par. 7) comprising the inert gas distribution system (88 with outlets 68, 70, 72) but fails to teach nozzle details defined in claim 18.
Guljas discloses a gas distribution system with a nozzle defined in claim 18. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ribarov to incorporate the teachings of Guljas to provide Ribarov’s system with the nozzle defined in claim 18. Doing so would provide for desired smooth discharge to minimize noise and structural damage to fuel tank. 

Re claim 20, Ribarov, as modified, discloses the aircraft of claim 19, comprising a reservoir (74, 76, 78) configured to store fuel (see fig. 1), wherein the or each outlet of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752